Citation Nr: 0119553	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  99-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for residuals of a left knee injury.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim for 
service connection for residuals of an injury to the left 
knee, and assigned a 10 percent disability rating effective 
August 12, 1997, the day following her separation from 
service.  The veteran filed a timely appeal of the initial 
disability rating assigned by the RO.  

The Board notes that in March 1999, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
residuals of an injury to the left knee from 10 percent to 20 
percent disabling, effective August 12, 1997, the date of 
service connection for a left knee disorder.  The Board notes 
that in a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  There is nothing in the record to show 
that the veteran expressly stated that she was only seeking 
an initial disability rating of 20 percent for her left knee 
disorder.  Further, there is no written withdrawal of this 
issue under 38 C.F.R. § 20.204 (2000).  Therefore, the issue 
of a higher initial disability rating for residuals of an 
injury to the left knee remains in appellate status.

The Board further observes that, following a remand from the 
Board in August 2000, the RO granted service connection and 
assigned a separate rating of 10 percent for arthritis of the 
veteran's left knee, on the basis that this arthritis was due 
to the veteran's left knee injury, effective from February 
1999.  The veteran has claimed entitlement to an initial 
disability rating in excess of 10 percent for this arthritis.  
The RO provided the appellant with a Supplemental Statement 
of the Case on this issue.  As this claim is inextricably 
intertwined with the issue of an increased initial disability 
rating for the veteran's residuals of an injury to the left 
knee, the Board shall address both claims in this decision. 


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran has been assigned the maximum schedular 
rating allowed under 38 C.F.R. § 4.71a, Diagnostic Code 5258.

3.  The veteran's residuals of a left knee disorder cause 
moderate recurrent subluxation and lateral instability, with 
additional functional limitation during flare-ups of 
symptomatology following activity.

4.  The veteran has complaints of painful knee motion with 
knee flexion shown to be to 130 degrees and extension to 0 
degrees with objective evidence of arthritis confirmed by X-
ray.


CONCLUSIONS OF LAW

1.  Resolving any doubt in the veteran's favor, the schedular 
criteria for a higher initial rating of 30 percent, and no 
more, is warranted for the residuals the injury to the 
veteran's left knee for the period of her appeal. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1-4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5258 (2000).



2.  The schedular criteria for an initial rating in excess of 
10 percent for arthritis of the veteran's left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2000); VAOPGCPRECs 23-97 (Jul. 1, 1997), 09-98 
(Aug. 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of the present 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation. 
By virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the appellant and her representative were given 
notice of the information, medical evidence, or lay evidence 
needed to substantiate her claims.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, and, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  Multiple VA 
examinations were conducted, including an examination as 
recently as October 2000, and copies of all of these reports 
have been associated with the veteran's claims file.  The 
examiner was specifically requested to comment on any 
additional functional loss due to factors such as pain, 
flare-ups of pain, weakened movement, excess fatigability, or 
incoordination, in accordance with 38 C.F.R. §§ 4.40 and 
4.45, and in accordance with the guidance provided by DeLuca 
v. Brown, 8 Vet. App. 202, 205-57 (1995), and the examiner 
provided such information in his examination report.  No 
additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review. 

Further, the veteran and her representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to increased 
ratings.  The Board concludes that the discussions in the 
rating decision, Statement of the Case, Supplemental 
Statement of the Case, Board remand and letters have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification requirement.  
The RO has also considered, and applied, VAOPGCPRECs 23-97 
and 9-98, concerning separate ratings for arthritis and for 
other impairment of the knee, as well as "staged" ratings 
under the holding of Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claims, and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

The veteran has claimed entitlement to a higher initial 
rating for her service-connected left knee disorder.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in January 1998.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2000).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).




I.  Residuals of an injury to the left knee

Evidence relevant to the level of severity of the veteran's 
residuals of an injury to the left knee includes the report 
of a VA joints examination conducted in October 1997, shortly 
after the veteran's discharge from service two months 
earlier.  At that time, the veteran reported a history of 
surgery on the left knee on three separate occasions, the 
most recent being in 1993.  She stated that after this 
surgery, which consisted of an anterior cruciate ligament 
reconstruction, her instability improved, but that she 
continued to suffer from pain and discomfort, which had 
continued to the present time.  She indicated that anti-
inflammatory drugs had been largely ineffective in 
eliminating her pain, and that she was currently using 
nonsteroidal anti-inflammatory drugs and simply dealing with 
the pain.  On physical examination, her left knee was without 
any significant deformity.  The examiner noted the presence 
of a screw just beneath her skin in the pretibial region on 
the left side.  There were also multiple scars present.  
There was no edema, swelling, ecchymosis, or heat to touch of 
the left knee joint.  Range of motion testing of the left 
knee revealed full extension to zero degrees, but flexion was 
limited to 135 degrees without pain.  Beyond that point, the 
veteran experienced pain.  She had some laxity in the 
anterior cruciate ligament, and a positive Drawer's sign.  
There was also very mild laxity of the medial aspect of the 
left knee, but all remaining ligaments were essentially 
intact.  The veteran complained of tenderness on palpation of 
the left knee medially, laterally, anteriorly, and 
inferiorly.  There was also some crepitance noted on the left 
side.  The examiner diagnosed status post rupture of the 
anterior cruciate ligament with subsequent surgeries times 
three, with the most recent surgery being anterior cruciate 
ligament reconstruction in 1993.  The veteran had residual, 
chronic pain and mild instability.

The veteran again underwent a VA examination of the left knee 
in February 1999.  At that time, the veteran complained of 
constant pain in the left knee, rated at approximately a 
"7" on a scale of 1 to 10, with 1 being mild pain and 10 
being very severe pain.  She further indicated that her left 
knee gave out approximately twice per month, with the knee 
buckling, causing her to fall.  She stated that her left knee 
locked approximately two or three times per week, at which 
time she had to shake her left leg to unlock the knee.  She 
reported that she had difficulty climbing steps or walking on 
uneven surfaces.  In addition, she indicated that her knee 
was stiff, and became swollen following walking or 
exercising.  

On physical examination, the stress test for collateral 
ligament instability of the left knee was negative.  
Lachman's test was slightly positive for laxity of the 
anterior cruciate ligament.  There was slight laxity of the 
anterior cruciate ligament on anterior drawer's sign, and 
posterior drawer's sign was negative.  There was 3+ 
chondromalacia observed on the undersurface of the kneecap, 
and McMurray's test was negative.  Range of motion testing 
revealed full extension to zero degrees, and flexion to 130 
degrees.  There was no weakness in the quadriceps or 
hamstring muscles.  Measurements of the leg muscles suggested 
wasting of the left thigh and left calf muscles due to 
multiple surgeries on the left knee.  The left knee itself 
was rough along the medial side and painful on the joint 
surface due to osteophytes and arthritic changes.  X-rays 
showed post-surgical changes in the left knee, including one 
staple in the left lower femur and two screws, one in the 
tibia and one in the lower femur.  There was also medial 
joint space narrowing and osteophyte formation along the 
medial side and heterotrophic bone formation along the lower 
left outer femur, measuring 1 centimeter by 1 centimeter.  
The examiner diagnosed the following relevant disorders:  
status post left medial meniscectomy operation, left knee, 
arthroscopy in 1985; status post anterior cruciate ligament 
reconstruction, left knee, extra-articular procedure in 1986; 
status post anterior cruciate ligament reconstruction, left 
knee, from patellar tendon in 1993, but gait is not short; 
and chondromalacia of both kneecaps, more severe on the left 
side, 3+ on the left, 2+ on the right.

In an addendum to this report, apparently created later that 
same day, the examiner commented on the functional impact of 
the veteran's left knee disorder.  He offered the following 
discussion:

This veteran has pain, stiffness, giving 
way, fatigability, and lack [of] 
endurance left knee.  Instabil[i]ty is 
minimal.  Veteran has had surgery of ACL 
reconstruction with sati[s]factory 
function and minimal instability.  
Arthritic changes and osteophyte 
formation would give her all the symptoms 
described above.  Flare up would be 
related to activity and would certainly 
result in further discomfort, swelling, 
and limitation of movements.  They could 
easily add up another ten to fifteen 
percent, further changes of 
aggr[a]vation.

Crutches or cane could be beneficial to 
her, but doubt very much if she would use 
it.

She has had surgery on left knee.  No 
fu[r]ther surgery is indicated at this 
time.

Dislocation and subluxation do not apply 
in this case.

No inflammatory arthritis exists here.

Its [sic] affect the activities of daily 
living, ie:  walking, sitting, climbing 
steps, kneeling, squatting, jumping, etc, 
etc...

The examiner further added that "She suffers from 
chondromalacia of both knee caps which would further 
agg[a]vate her pain in squatting, kneeling, climbing, 
jumping, walking on rough surfaces, and increase sensitivity 
to weather changes."

The veteran's claims file also contains an undated statement 
from the veteran, apparently prepared by her in preparation 
for the February 1999 VA orthopedic examination.  In this 
statement, the veteran indicated that her knee gave way an 
average of twice per month, mainly when walking too fast, 
stepping off of something such as stairs or a curb, and when 
walking down inclines.  She further stated that her knee 
constantly ached, and that she suffered from a sharp pain to 
the inside of the left knee on an almost daily basis.  She 
stated that essentially all activity caused her pain, such as 
sitting too long, riding a bike, laying down on her side, or 
performing household activities such as yard work or cleaning 
house.  She reported that some activities caused 
incapacitating pain, such as walking up or down stairs or 
inclines, walking on uneven surfaces, bending, or standing 
for extended periods.  In addition, she indicated that her 
knee became swollen after activities, and that she constantly 
experienced grinding and cracking sensations in the knee.  
Finally, she indicated that her left knee locked on average 
twice per month, which she released by shaking her leg, which 
caused severe pain.

The veteran's claims file also contains relevant outpatient 
treatment notes and x-ray reports dated in August and 
September 2000 from Wright-Patterson Air Force Base Medical 
Center, a military hospital.  These notes indicate that in 
August 2000, the veteran presented with complaints of 
persistent left knee pain.  She reported that she had been an 
avid runner, but had not been able to resume this activity 
due to the pain and a persistent feeling of instability.  She 
also stated that she occasionally suffered from swelling of 
the knee, but denied any episodes of locking.  She denied 
taking any medication for the knee, and stated that she did 
own a brace which was mainly designed for the patella.

On physical examination, the veteran was noted to have 
several well-healed scars around the left knee.  She had no 
effusion, and a full range of left knee motion.  There was 
some crepitus with range of motion testing, primarily over 
the patellofemoral joint.  There was tenderness along the 
medial joint line, and there was a slight varus deformity.  
She also had increased Lachman's test when compared to the 
opposite extremity, as well as a positive shift when compared 
to the opposite leg.  There was no visible quadriceps or 
hamstring atrophy.  X-rays revealed three metallic devices 
within the knee, including a staple along the lateral femur, 
an apparent interference screw in the notch, as well as a 
distal screw in the tibia, which was palpable.  She had a 
well-formed tunnel indicating the anterior cruciate ligament 
graft.  The examiner's impression was that the veteran 
suffered from several problems, including laxity of the 
anterior cruciate ligament, which was probably intact but not 
completely functional, and a chronic tear of the medial 
meniscus superimposed upon medial compartment arthritis.  The 
examiner recommended a magnetic resonance imaging (MRI) 
examination to re-evaluate the graft and to determine whether 
she in fact suffered from a meniscal tear.

The report of the MRI examination, dated in September 2000, 
indicates that the veteran's MRI results were consistent with 
an intact anterior cruciate ligament, although the examiner 
was unsure of its functional capacity.  There were also 
degenerative changes along the medial compartment with an 
isolated osteochondral lesion and a smaller than normal 
meniscus.  

In August 2000, the Board remanded the veteran's claim to the 
RO for further development.  Specifically, the RO was 
instructed to schedule the veteran for a VA orthopedic 
examination to determine the nature and extent of all 
residuals of the veteran's service-connected left knee 
disability.  The Board noted that while the examiner who 
performed the February 1999 VA examination had suggested that 
the veteran's symptoms during a flare-up of symptomatology 
could result in an additional 10 to 15 percent, the 
precedential Court of Appeals for Veterans Claims (Court) 
case of DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) 
anticipated that disability resulting from factors such as 
pain and fatigability, including that present during flare-
ups, should, if possible, be quantified in terms of 
additional limitation of range of motion.

Therefore, in October 2000 the veteran again underwent a VA 
orthopedic examination.  The examiner noted that the 
veteran's entire claims file, including her service medical 
records, previous examination reports, and the Board remand, 
had been reviewed prior to the examination.  The examiner 
noted that the veteran had worked for an office team from 
1997 until May of 1999, and had worked for a  social services 
organization from May of 1999 until the time of examination.  
On examination, the veteran complained of constant aching in 
the left knee, with a stabbing pain in the medial part once 
per week, lasting for approximately 20 seconds.  This pain 
was said to be precipitated by climbing steps, walking on 
uneven surfaces, or mowing the grass.  She also reported that 
her left knee experienced a catching sensation once every 
month or two, which was relieved by shaking the leg.  She 
stated that the knee sometimes felt loose, that it buckled 
backwards while walking, and that it grinded quite a bit and 
felt hot.  She also reported that the knee swelled after 
activity such as mowing the lawn.

On physical examination, the presence of three scars was 
noted, including a 13 centimeter scar anteromedial along the 
side of the knee, a 10.5 centimeter scar anteriorly in the 
lower part of the patellar tendon, and a 17 centimeter curved 
scar along the outer side of the leg.  There were also four 
small scars over the left knee from arthroscopic surgeries.  
Range of motion testing revealed extension to zero degrees 
and flexion to 130 degrees.  There was no evidence of any 
weakness in the muscles surrounding the left knee.  Stress 
test for collateral ligament instability revealed very mild 
laxity of the medial collateral ligament, considered to be 
due to the breaking down of the cartilage which created a 
little more gap in the knee joint.  Three was also a mild 
bowlegged deformity observed in the left knee.  Lachman's 
test was positive for some laxity of the anterior cruciate 
ligament but it did not have an end point to it, indicating 
that the anterior cruciate ligament was not torn.  Anterior 
drawer sign was positive for anterior cruciate ligament 
laxity.  Posterior cruciate ligament was intact and strong 
with no laxity observed on drawer sign.  McMurray's test was 
negative.  There was 3+ chondromalacia of the knee cap on 
grind test, and there was also a screw head palpable distally 
below the knee joint that was utilized for fixation of the 
anterior cruciate distal part after the second reconstruction 
surgery.  There were also some osteophytes palpable in the 
knee joint area both medially and laterally.  The examiner 
diagnosed:  osteoarthritis of the left knee; status post 
medial meniscectomy, partial, debridement of posterior horn 
of lateral meniscus, left knee; and status post anterior 
cruciate ligament reconstruction times two with prominent 
distal tibial screw head.  The examiner indicated that x-rays 
would be ordered and a report would be prepared later with 
the results.

Following the examiner's receipt of the results of the x-ray 
examination, apparently conducted later that same day, he 
indicated that clinical and radiographic examinations had 
revealed the following left knee problems:  mild laxity of 
the medial collateral ligament of the left knee; moderate 
laxity of the anterior cruciate ligament (reconstructed times 
two); osteophyte formation suggestive of evidence of 
arthritic changes in the medial joint space of the left knee; 
chondromalacia of the knee cap of the left knee; osteochodro 
defect of the medial femoral condyle area behind the knee 
cap; medial joint space narrowing and arthritic changes in 
the medial tibial plateau, left knee; and hardware in the 
left knee from previous ligament reconstruction.  The 
examiner noted that the veteran was seeing an orthopedic 
surgeon in Dayton, Ohio, who was planning to do an 
osteochondro graft of cartilaginous defect in the medial 
femoral condyle and also to reconstruct the anterior cruciate 
ligament from the patellar tendon.  The examiner then 
commented as follows:

The above findings give her left knee 
weakness.  Her quadricep [sic] and calf 
muscles are wasted up to 2.5 cm and 3.0 
cm respectively.  Her knee would fatigue 
easy and repeated use would make it swell 
up and movements would further decrease 
10-15% of flexion...

She also suffers from chondromalacia of 
both knee caps, which would bother her on 
squatting, kneeling, climbing steps, 
walking in the woods, running, jogging, 
bike riding, etc., etc.  The knees would 
be sensitive to weather changes also.

There is no evidence of subluxation of 
the knee joint or lateral instability.

The veteran's left knee disorder has been evaluated as 20 
percent disabling by analogy to the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5258, pursuant to which the 
severity of impairment caused by dislocated semilunar 
cartilage is evaluated.  Under this code, a 20 percent rating 
is warranted for dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  A 20 percent rating is the only, and therefore the 
highest, rating contemplated by this code.  Therefore, as the 
veteran has already been assigned the highest rating 
permissible under DC 5258, an increased initial disability 
rating cannot be granted under this code.

The Board has therefore considered whether the veteran is 
entitled to a higher initial disability rating under the 
provisions of other, related codes.  For example, the Board 
has considered the application of DC 5260, pursuant to which 
the severity of limitation of leg flexion is evaluated.  
However, as the veteran's range of left leg flexion is well 
in excess of the limitation to 15 degrees of flexion required 
for the assignment of a 30 percent rating, the application of 
this code would not result in a higher rating.  Similarly, as 
the veteran has consistently been found to exhibit a full 
range of left leg extension to zero degrees, an evaluation 
under DC 5261, which requires that leg extension be limited 
to 20 degrees for the assignment of a 30 percent rating, 
would not result in a higher rating.  In addition, it should 
be noted that any loss of motion of the veteran's left knee 
is separately evaluated as part of the manifestations of the 
service-connected left knee arthritis, as arthritis is rated 
on the basis of loss of motion.

Given the findings and complaints of left knee looseness, 
giving way and "popping," the Board has also considered 
rating by analogy with the application of DC 5257, pursuant 
to which other knee impairment, recurrent subluxation or 
lateral instability is evaluated.  Under this code, a 20 
percent rating is warranted when such recurrent subluxation 
or lateral instability is moderate.  If it is severe, a 30 
percent rating is for application.  A review of the evidence 
detailed above reveals that the veteran's left knee 
instability is, at best, moderate in severity, as 
contemplated by a 20 percent rating.  Indeed, the report of 
the VA examination conducted in February 1999 specifically 
indicated that "dislocation and subluxation do not apply in 
this case," while the report of the VA examination conducted 
in October 2000 indicated that "There is no evidence of 
subluxation of the knee joint or lateral instability."  
However, several examination reports did find evidence of 
laxity of the anterior cruciate ligament and the medial 
collateral ligament on testing such as drawer's sign and 
Lachman's test.  Furthermore, the veteran has repeatedly 
reported that her left knee gives way approximately twice per 
month, particularly when performing activities such as 
walking quickly, stepping off of stairs or a curb, and 
walking down inclines, which are situations not normally 
replicated in an examination setting.  The Board therefore 
finds that the veteran's left knee disorder more closely 
approximates the level of severity contemplated by a 20 
percent rating under DC 5257.  However, as such recurrent 
subluxation or lateral instability is not severe, a 30 
percent rating is not warranted under the criteria of DC 
5257.

However, the veteran has provided extensive testimony, in the 
form of statements to the RO as well as information provided 
to examiners, which the Board finds credible, as to the ways 
in which the pain and increased symptoms from her left knee 
have made the normal tasks of everyday living difficult.  
Specifically, the veteran has complained of constant aching 
pain of the left knee, with swelling following activities 
involving the knee, which makes everyday tasks such as 
walking up and down steps, walking on slopes, sitting or 
standing for extended periods, riding a bike, jogging, mowing 
the lawn and cleaning the house very difficult.  She has also 
stated that her left knee gives way and buckles as often as 
twice per month, causing her to fall, and that her knee also 
"locks" once or twice per month, which she relieves by 
shaking the leg, causing intense pain.  In addition, she has 
stated that she suffers from a constant grinding and cracking 
sensation in the knee.  In this regard, the Board notes that 
while lay witnesses are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, many of these complaints, to include pain on 
use, crepitus, and swelling, have been objectively confirmed 
upon medical examination.  Furthermore, the examiner who 
performed the October 2000 VA examination specifically stated 
that the veteran's symptoms following repeated use of the 
left knee, such as left knee weakness, muscle wasting, 
fatigue, swelling, sensitivity to weather changes, and pain, 
would result in a further decrease of 10 to 15 degrees of 
flexion beyond that which was demonstrated at the time of 
examination.  This is consistent with this examiner's earlier 
opinion rendered at the time of examination in February 1999, 
at which time he indicated that "Flare up would be related 
to activity and would certainly result in further discomfort, 
swelling, and limitation of movements."  Therefore, the 
Board finds that such symptoms would undoubtedly result in 
some functional loss in addition to that which has 
objectively been demonstrated, and which the Board must 
consider.  While limitation of motion is not included in 
evaluations under Diagnostic Code 5257, the Board considers 
that the level of functional loss affecting the knee is to be 
considered in determining the level of impairment.  Resolving 
any doubt in the veteran's favor, the Board determines that 
the objective evidence of moderate recurrent subluxation or 
lateral instability of the left knee, when viewed in 
conjunction with the veteran's written statements and 
consistent complaints of constant aching pain on use, 
swelling, giving way, locking, and fatigue in the left knee, 
which the Board finds credible and is supported in the 
medical evidence, warrants a finding that the veteran's left 
knee disorder more closely approximates the level of severe 
impairment and that an increased 30 percent rating under DC 
5257 is warranted.  This is the maximum rating under this 
code.  The Board further finds that this initial rating is 
warranted for the full period of the veteran's appeal.

For the foregoing reasons, the Board finds that a higher 30 
percent rating is the appropriate initial rating for the 
residuals of the injury to the veteran's left knee.  The 
Board would point out that its determination of the instant 
claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  However, the Board further 
finds that the nature of the veteran's left knee disorder is 
neither unusual nor exceptional in nature, and it has not 
been shown to markedly interfere with employment or require 
frequent inpatient care so as to render impractical the 
application of regular schedular standards.  The Board 
believes that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's symptoms and disability level.  The Board does not 
find that the veteran's case outside the norm so as to 
warrant consideration of the assignment of an extraschedular 
rating.  Referral of this matter for consideration under the 
provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet.App. 94-96 (1996). 

II.  Arthritis of the left knee

At the time of the Board's prior remand of the veteran's 
claims in August 2000, the veteran's left knee disability was 
rated as 20 percent disabling solely under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 (2000).  In this 
remand, the Board noted that in 1997, the VA General Counsel 
issued O.G.C. Prec. 23-97 (Jul. 1, 1997).  In that 
precedential opinion, the General Counsel concluded that a 
claimant who has both arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5257 and 5003.  
This opinion further stated that, since the plain terms of DC 
5257 and DC 5003 suggest that those codes apply either to 
different disabilities or to different manifestations of the 
same disability, the evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. 
§ 4.14 (1996).  

The Board also noted that this opinion was subsequently 
expanded upon in O.G.C. Prec. 09-98 (August 14, 1998), in 
which VA General Counsel indicated that separate ratings 
could be assigned when a disability was rated under a code 
other than DC 5257, such as DC 5259, where the code did not 
involve limitation of motion and there was X-ray evidence of 
arthritis.  In that situation, the VA General Counsel 
indicated that while DC 5259 dealt only with the removal of 
the semilunar cartilage, "[g]iven the findings of 
osteoarthritis (another term for degenerative arthritis), the 
availability of a separate rating under DC 5003 in light of 
sections 4.40, 4.45, and 4.59 must be considered."

The Board found that a similar rationale applied in the 
instant case, since DC 5258 does not, on its face, 
contemplate limitation of motion in evaluating the severity 
of impairment caused by dislocated semilunar cartilage, and 
since osteoarthritis of the left knee had been established by 
x-ray findings.

The Board further noted that precedent opinions of the 
General Counsel are binding on the Board, see 38 U.S.C.A. 
§ 7104(c) (West 1991), and that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeals process has been 
concluded, the version most favorable to the appellant 
normally applies.  Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, in 
consideration of the veteran's claim of entitlement to a 
higher initial rating, consideration of VAOPGCPRECs 23-97 and 
09-98 was determined to be warranted.  Therefore, the Board 
instructed the RO to consider whether a separate rating was 
warranted for the veteran's left knee arthritis.

In a rating decision dated in February 2001, the RO 
determined that a separate rating was indeed warranted, and 
granted service connection for arthritis of the left knee, 
effective February 22, 1999.  The RO assigned a disability 
rating of 10 percent to this disorder.  The veteran now seeks 
a higher initial disability rating for this arthritis.

The veteran's left knee arthritis has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
DC 5003, which provides that degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  Given the fact 
that the veteran has not been shown to suffer from any 
limitation of extension of her left leg and from only very 
slight (5 to 10 degrees) limitation of flexion of the left 
leg, a compensable rating is not warranted under the 
schedular criteria of either DC 5260, pursuant to which the 
severity of limitation of leg flexion is evaluated, or 5261, 
pursuant to which the severity of limitation of leg extension 
is evaluated.  Under these codes, limitation of flexion of 
the leg is rated 10 percent when limited to 45 degrees and 
non compensable when limited to 60 degrees.  Limitation of 
extension of the leg is rated 10 percent when extension 
limited to 10 degrees and rated noncompensable when extension 
is limited to 5 degrees.

However, DC 5003 also provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected, when there is 
objective confirmation of such limitation of motion by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In this case, the Board finds 
that while the veteran's limitation of left leg flexion is 
noncompensable under the schedular standards, the veteran's 
claims file contains sufficient evidence that she suffers 
from painful left knee motion, as indicated both in 
examination reports and in the veteran's own written 
statements, which the Board finds credible.  Indeed, the VA 
examiner indicated that her pain resulted in an additional 10 
- 15 degree loss of flexion.  While this still does not meet 
the criteria for a compensable rating under Diagnostic Code 
5260, the Board finds that the veteran is entitled to a 10 
percent rating under the provision of DC 5003.  However, in 
the absence of evidence of compensable limitation of left 
knee motion, even with consideration of her complaints, an 
even higher rating is not warranted.

The Board acknowledges that the veteran's left knee disorder 
has repeatedly been reported to be productive of pain and 
this pain has explicitly been taken into consideration in 
granting the veteran a 10 percent disability evaluation under 
DC 5003.  Indeed, since the veteran's limitation of left knee 
motion is noncompensable under the codes dealing with 
limitation of motion, the 10 percent rating was allowed 
solely due to her complaints of painful knee motion.  In 
considering the rating for her left knee arthritis the Board 
was mindful of the guidance provided in 38 C.F.R. §§ 4.40 or 
4.45, discussed above.  Indeed it was the veteran's 
complaints and additional functional limitations shown in the 
medical evidence that were considered in granting the higher 
initial 30 percent rating for the residuals of her knee 
injury, also discussed above.  However, a higher rating than 
10 percent for her left knee arthritis is not supported by 
the evidence.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).


ORDER

Entitlement to a higher initial disability rating of 30 
percent, and no more, for the residuals of the veteran's left 
knee injury is granted, subject to the controlling 
regulations governing the payment of monetary awards.

Entitlement to an initial disability rating in excess of 10 
percent for the arthritis of the veteran's left knee is 
denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

 

